F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                        August 4, 2006
                                  TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                       Clerk of Court

 EDW ARD A. JIRON,
          Plaintiff-Appellant,                           No. 05-1453
 v.                                                 (D.C. No. 04-Z-2672)
 CO LOR AD O SUPREM E COUR T;                             (D . Colo.)
 CO LOR AD O C OU RT OF APPEALS
 (Judge W ebb),
          Defendants-Appellees.



                             OR D ER AND JUDGM ENT *


Before KELLY, M cK AY, and LUCERO, Circuit Judges.




      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist in the

resolution of this appeal. See Fed. R. App. P. 34(a)(2). The case is therefore

ordered submitted without oral argument.

      M r. Jiron filed a pro se civil rights complaint and sought habeas relief from

the district court. The district court construed his filing as claiming disagreement

with decisions by the Colorado Court of Appeals, which dismissed his appeal, and


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
the Colorado Supreme Court, which denied certiorari and declined to review his

petition.

      The district court determined that M r. Jiron’s challenge of state court

decisions was barred by the Rooker-Feldman doctrine and therefore dismissed his

complaint and action for lack of jurisdiction. Order, 3 (D . Colo. M ar. 16, 2005).

M r. Jiron then filed a motion to reconsider the judgment of dismissal, which the

district court also denied. Order D enying M otion to Reconsider, 3 (D. Colo. Sept.

2, 2005). Finally, the district court, applying 28 U.S.C. § 1915, denied M r. Jiron

leave to appeal. Order (D. Colo. Oct. 27, 2005). W hile we have not determined

whether the standard of review of an order denying leave to appeal under § 1915

is de novo or abuse of discretion, we would reach the same decision under either

standard in this case. See Plunk v. Givens, 234 F.3d 1128, 1130 (10th Cir. 2000).

      W e have carefully reviewed M r. Jiron’s brief, the district court’s orders,

and the record on appeal, and for substantially similar reasons to the those laid

out by the district court in its M arch 16, 2005, and September 2, 2005, orders, w e

AFFIRM the district court’s dismissal of M r. Jiron’s claim and the district

court’s denial of leave to appeal. We grant M r. Jiron’s m otion to proceed in

forma pauperis.

                                               Entered for the Court


                                               M onroe G. M cKay
                                               Circuit Judge

                                         -2-